Name: Commission Regulation (EEC) No 2601/88 of 17 August 1988 amending for the seventh time Regulation (EEC) No 646/88 fixing the export refunds on wine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 8 . 88No L 231 /22 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2601/88 of 17 August 1988 amending for the seventh time Regulation (EEC) No 646/88 fixing the export refunds on wine Whereas certain destinations exclude entitlement to the refunds ; whereas, to avoid difficulties of interpretation, the relevant provisions in the Annex to Regulation (EEC) No 646/86 should be clarified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 2253/88 (2), and in particular Article 56 (4) thereof, Whereas Commission Regulation (EEC) No 646/86 (3), as last amended by Regulation (EEC) No 24/88 (4), fixes the export refunds on wine ; Whereas the nomenclature for the export refunds established by Commission Regulation (EEC) No 3846/87 (5) has been amended for wine products by Regulation (EEC) No 2599/88 (6) ; whereas certain product codes in the Annex to Regulation (EEC) No 646/86 must be adapted accordingly and this change must be rendered applicable retroactively at the request of those concerned ; Whereas world market prices for concentrated grape must justify adaptation of the refund rate for this product ; Whereas special developments in rates and prices on the Spanish market for wine products, following application of the rules for alignment and offsetting of prices laid down in the Act of Accession , entail an increase in the refund amounts from the beginning of the 1988/89 wine year -; HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 646/86 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 September 1988 onwards . However, refund amounts coming under codes 2204 21 25 910 and 2204 29 25 910 shall apply, at the request of the party concerned, from 1 January 1988 onwards . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 August 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 84, 27 . 3 . 1987, p. 1 . (2) OJ No L 198 , 26 . 7 . 1988 , p. 35 . (3) OJ No L 60, 1 . 3 . 1986, p. 46 . (4) OJ No L 4, 7 . 1 . 1988 , p. 8 . (*) OJ No L 366, 24 . 12. 1987, p. 1 . (6) See page 14 of this Official Journal . 20 . 8 . 88 Official Journal of the European Communities No L 231 /23 ANNEX ANNEX Product code For export to (') Refund amountapplicable in the Community as constituted at 31 December 1985 Refund amount applicable in Spain ECU/% vol/hl 2009 60 11 100 (2) 2009 60 19 100 (2) 2009 60 51 100 (2) 2009 60 71 100 (2) 02 ; 03 02 ; 03 02 ; 03 02 ; 03 1,15 1,15 1,15 1,15 0,85 0,85 0,85 0,85 \ ECU/hl 2204 21 25 110 03 5,50  ECU/% vol/hl 2204 21 25 130 03 0,80 2204 21 25 190 03 1,65 1,10 ECU/hl 2204 21 25 910 03 5,50 I ECU/% vol/hl 2204 21 29 130 03 0,80 2204 21 29 190 03 1,65 1,46 ECU/hl 2204 21 35 110 03 , 5,50  ECU/% vol/hl 2204 21 35 130 2204 21 35 190 2204 21 39 130 2204 21 39 190 03 03 03 03 0,80 1,65 0,80 1,65 1,10 1,46 l ECU/hl 2204 21 49 910 2204 21 59 910 2204 29 25 110 03 03 03 17,25 17,25 5,50  » ECU/% vol/hl 2204 29 25 130 03 0,80 _ 2204 29 25 190 03 1,65 1,10 l ECU/hl 2204 29 25 910 03 5,50  l ECU/% vol/hl 2204 29 29 130 03 0,80 _ 2204 29 29 190 03 1,65 1,46 No L 231 /24 Official Journal of the European Communities 20 . 8 . 88 Product code For export to (') Refund amount applicable in the Community as constituted at 31 December 1985 Refund amount applicable in Spain \ ECU/hl 2204 29 35 110 03 5,50  ECU/% vol/hl 2204 29 35 130 2204 29 35 190 2204 29 39 130 2204 29 39 190 03 03 03 03 0,80 1,65 0,80 1,65 1,10 1,46 li ECU/hl 2204 29 49 910 2204 29 59 910 03 03 17,25 17,25  \ ECU/% vol/hl 2204 30 91 100 (2) 2204 30 99 100 (2) 02 ; 03 02 ; 03 1,15 1,15 0,85 0,85 (') The destinations are identified as follows : 01 the following third countries :  all countries of the American continent within the meaning of Regulation (EEC) No 3639/86 with the exception of Venezuela,  South Africa,  Algeria,  Australia,  Austria,  Cyprus,  Israel,  Morocco, -  Switzerland,  Tunisia,  Turkey,  Yugoslavia, and Portugal ; 02 Venezuela. 03 all other destinations. (2) The alcoholic strength to be referred to is the potential alcoholic strength by volume. NB : The product codes are defined in Regulation (EEC) No 3846/87 as amended.